 In the Matter Of UNITED STATES CARTRIDGE COMPANY,andUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, PLANT PRO-TECTION LOCAL 816In the Matter Of UNITED STATES CARTRIDGE COMPANYandUNITEDELECTRICAL,RADIO & MACHINE WORKERS OF AMERICACases Nos. R-5065iand R-,5074, respectively.Decided June 10, 1943Mr`. Jack G. Evans,for the Board.Mr. R. H. McRoberts,of St. Louis, Mo., for the Company.Messrs.William SentnerandOtto H. Mashoff,of St. Louis, Mo.;for the UERM.Mr. Louis Cokin,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEUpon separate petitions duly filed by United Electrical, Radio &Machine Workers of America and its Plant Protection Local 816,'herein called the UERM, alleging that'questions affecting commercehad arisen concerning the representation of employees of UnitedStates Cartridge Company, St. Louis, Missouri, herein called theCompany, the National Labor Relations Board consolidated thecases, and provided for an appropriate hearing upon due notice beforeWilliam F. Guffey, Jr., Trial Examiner.' Said hearing was heldat St.. Louis, Missouri,, on March 24 and 25, 1943.The Board, theCompany and the UERM appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.On April 1, 1943, the UERM filed a brief which the Board hasconsidered.iThese cases were originally consolidatedwith Cases Nos. R-5066 through R-5073, butwere subsequently severed therefrom.50 N. L.R. B., No. 52.358I UNITED STATES CARTRIDGE' COMPANY359,Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYUnited States Cartridge Company is a Maryland corporation. Itis presently operating in St. Louis, Missouri, plants known as PlantNo. 1 and Plant N6.2, under a 'fixed fee operation contract in the pro-duction of cartridges for the United States Government., Both plants,the machinery and equipment therein, the raw materials used, andthe finished products are, the property of the United States Govern-ment.The raw materials annually employed, consisting of copper,brass, manufactured powder and lead, amount to several million dol-larsin value.The finished products likewise amount to several mil-lion dollars annually.The greater part of these materials and prod-ucts isshipped to and from the State of Missouri.II. THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America and itsPlant Protection Local 816, are labor organizations affiliated with theCongress of Industrial Organizations, admitting to membership em-ployees of the Company.III. THE QUESTIONS CONCERNING REPRESENTATIONThe Company refuses to recognize the UERM as exclusive bargain-ing representative of any of its employees until such time as the UERMis certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the UERM represents a substantial num-ber of employees in each of the units alleged by it to be appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITSThe UERM seeks to establish a bargaining unit of all guards, fire-men and safety engineers at the Tyson powder storage area of the2 The Regional Director reported that the UERM presented 74 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the January3, 1943, pay roll.There are 134 employees in the uniturged by theUERM In Case No.R-5065.The Regional Director further reported that the UERM presented 16 membershipapplication cards, bearing apparently genuine signatures of.persons whose names appearon the guard-sergeants pay roll of March 1, 1943.There are 21 employees in the uniturged by the UERM in Case No.R-5074. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, excluding sergeants and employees of higher rank, and aunit of all sergeant guards at Plant No. 1 and Plant No. 2 of the Com-pany.The Company contends that firemen constitute a separate unitwhile safety engineers should be excluded as supervisory employees.The Company further requests that the guards at the Tyson powderstorage area be included in the unit of guards heretofore found to beappropriate at Plant No. 1 and Plant No. 2 of the Company.Withrespect to the sergeant guards, the Company contends that they arenot employees within the meaning of the Act, and therefore cannotconstitute an appropriate unit.The guard sergeants are charged with the responsibility of seeingthat the guards are at their proper posts and properly equipped.Theyinform the guards of all new orders, explain their duties to them, anddirect them in the performance of their duties.Each guard sergeanthas from 35 to 50 guards under him. The sergeants caution guardsfor infractions of minor regulations,,and in the event of a serious viola-,tion, take the guards directly to the superior officers.We find thatsergeant guards are supervisory employees.For the reason stated in theMaryland Drydoclccase,3we find thatthe unit of sergeant guards proposed by the UERM in Case No.R-5074 is not an appropriate unit for collective bargaining, within themeaning of Section 9 (b) of the Act, and we shall dismiss the petitionfiled by the UERM in Case No. R-5074.'`As stated above, the Company would exclude firemen and safetyengineers from the unit requested by the UERM, in Case No. R-5065.The, Company maintains a fire department for the protection of itsproperty.The Company has a group of fire fighters who keep the firefighting equipment in proper condition and respond to all fire alarms.The fire fighters are a subdivision of the Company's safety department.Under the circumstances we ' shall not include firemen in the guardunit, but shall set them up as a separate unit.The record indicates,and we find, that safety engineers are supervisory employees.Weshall exclude them from the firemen's unit.,The guards at Plant No. 1 and Plant No. 2 of the Company haveheretofore been found by-the Board to constitute an appropriateunit 4Similarly, the Board has found that firemen at Plant No. 1and Plant No. 2 of the Company, excluding safety engineers, consti-tute a separate appropriate unit.,The duties of the guards and thefiremen at the Tyson powder farm are the same as those of the guardsand firemen at Plant No. 1 and Plant No. 2.. Under the circumstances,we find that the guards and the firemen at the Tyson powder farm mayproperly constitute a part of the units of guards and firemen previously849 N L R B 7334 45 N 'L. R. B. 350.49 N L. R. B. 77. UNITED STATES CARTRIDGE COMPANY361found appropriate at Plant No. 1 and Plant No. 2 of the Company.We will make no final determination of the guards'or firemen's unitspending results of the elections to be ordered among the guards andthe firemen at ,the Tyson powder farm. If these employees choose theUERM as their-bargaining representative,theywillconstitute partsof the guards'and firemen's units at Plant No. 1 and Plant No. 2heretofore certified by the Board.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved,by means of elections by secret ballot amongthe employees who were employed during the pay-roll period immedi-ately preceding the date of the Direction of Elections herein, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that,as a part of the investigation to ascertain represent-atives for the purposes of collective bargainingwithUnited StatesCartridge Company, St.Louis,Missouri,elections by secret ballotshall be conducted as early as possible,but not later than thirty (30),days from the date of this Direction of, Elections,under the directionand, supervision of the Regional Director for the Fourteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules andRegulations,among all employeesof the Companyin each of thegroups described below who were employed during the pay-roll periodimmediately preceding the date of this Direction,including employeeswho did not work during said pay-roll period because they were illor on vacation,or temporarily laid off,and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause :1.All guards at the Tyson powder farm, excluding guard sergeantsand employees of higher rank, to determine whether or not theydesire to be represented by United Electrical,Radio & Machine-Workers of America, Plant Protection Local 816, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining. 362DECISIONSI OF NATIONAL- LABOR. R,ELATION'5nBOARD2.All firemen at the Tyson powder farm, excluding safety engi-neers, to determine whether or not they desire to be represented byUnited Electrical, Radio & Machine Workers of ,America; affiliatedwith the Congress of Industrial Organizations, for, the purposes - ofcollective bargaining.ORDERUpon- the basis of the foregoing findings of fact, and upon theentire record in the case, the National Labor Relations Board herebyorders that the petition for investigation and certification of repre-sentatives of employees of United States Cartridge Company,-St.Louis, Missouri, filed by United Electrical, Radio & Machine Work-- ers of America, affiliated with the Congress of Industrial Organiza-tions, in Case No. R-5074, be, and it hereby is, dismissed.CHAIRMAN MILms took no part in the consideration of the aboveDecision, Direction of Elections and Order.